             Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 1 of 9



1    Douglas J Bolsover (SBN: 325911)
     BOLSOVER LAW
2    5325 Elkhorn Blvd. #568
     Sacramento, CA 95842
3
     T: (916) 402-5758
4    E: douglas.bolsover@dougbolsoverlaw.com

5    Attorney for Plaintiff:
     Brice Anthony Bolsover
6

7
                                    UNITED STATES DISTRICT COURT
8
                              IN THE EASTERN DISTRICT OF CALIFORNIA
9
     BRICE ANTHONY BOLSOVER,                           Case No.:
10
                 Plaintiff,
11                                                     COMPLAINT AND DEMAND FOR JURY
              vs.                                      TRIAL FOR VIOLATIONS OF:
12
     AAA CREDIT SERVICES                                   1.      Fair Debt Collection Practices Act,
13   COLLECTION AGENCY, INC.,                                      15 U.S.C. §1692 et seq.; and
14                                                         2.      Rosenthal Fair Debt Collection
     AND
                                                                   Practices Act, Cal. Civ. Code §1788
15                                                                 et seq.;
     LAW OFFICES OF MARC D.
16   WASSERMAN, INC.,

17   AND
18
     DOES 1-10, inclusive.
19
                         Defendants.
20

21                            COMPLAINT AND DEMAND FOR JURY TRIAL

22            Plaintiff Brice Anthony Bolsover (“Plaintiff” or “Mr. Bolsover”), by and through his attorney,

23   alleges the following against AAA Credit Services Collection Agency, Inc. (“AAA Credit,”

24
     “Defendant”), Law Offices of Marc D. Wasserman, Inc. (“Mr. Wasserman,” “Defendant”), and Does

25
     1-10:
                                               INTRODUCTION
26
              Count I of Plaintiff’s complaint is based upon the Fair Debt Collection Practices Act
27

28
                                                   1
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 2 of 9



1
     (“FDCPA”), 15 U.S.C. §1692 et seq., which prohibit debt collectors from engaging in abusive,
2
     deceptive, and unfair practices in connection with the collection of consumer debts.
3
            Count II of Plaintiff’s complaint is based on the Rosenthal Fair Debt Collection Practices Act
4
     (“RFDCPA”), Cal. Civ. Code §1788 et seq., which prohibit debt collectors from engaging in abusive,
5    deceptive, and unfair practices in connection with the collection of consumer debts.
6                                        JURISDICTION AND VENUE
7       1. Jurisdiction of this court arises under 28 U.S.C. 1331.
8       2. Supplemental Jurisdiction of this court arises under 28 U.S.C. §1367 because the state law
9    claims are so related to the claims in the action within such original jurisdiction that they form part of
10   the same case or controversy under Article III of the U.S. Constitution.
11      3. Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or
12   omissions giving rise to this claim occurred in this District. Because Defendants transact business
13   here, personal jurisdiction is established.
14                                                  PARTIES
15      4. Plaintiff is a natural person residing in California.
16      5. Plaintiff is a consumer as defined under 15 U.S.C. §1692a(3).
17      6. Plaintiff is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
18      7. Defendant AAA Credit is a “debt collector” as defined by Cal. Civ. Code §1788.2(c) and 15
19   U.S.C. §1692a(6).
20      8. Defendant Mr. Wasserman is a “debt collector” as defined by 15 U.S.C. §1692a(6).
21      9. Defendants are attempting to collect on a “debt” as defined by 15 U.S.C. §1692a(5) and a

22   “consumer debt” as defined by Cal. Civ. Code §1788.2(f).

23      10. Defendant AAA Credit Service Collection Agency, Inc. is a debt collector with its principal

24   place of business headquartered in Anaheim, CA. Defendant can be served through its agent for

25   service of process, Marc D. Wasserman, 12362 Beach Blvd. #15, Stanton, CA 90680.

26      11. Defendant Law Offices of Marc D. Wasserman, Inc. is a debt collector with its principal place

27   of business headquartered in Stanton, CA. Defendant can be served through its agent for service of

28
                                                   2
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 3 of 9



1
     process, Marc. D. Wasserman, 12362 Beach Blvd. Ste 15, Stanton, CA 90680.
2
        12. Defendants acted through its agents, employees, officers, members, directors, heirs,
3
     successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
4
                                          FACTUAL ALLEGATIONS
5       13. Defendants are attempting to collect an alleged debt from Plaintiff.
6       14. The alleged debt is a “debt” as defined under 15 U.S.C. §1692a(5) as it is an obligation or
7    alleged obligation of a consumer to pay money arising out of a transaction in which the money,
8    property, insurance, or services which were the subject of the transaction were primarily for personal,
9    family, or household purposes.
10      15. In or around October 2020, in an attempt to collect on an alleged consumer account,
11   Defendant AAA Credit began contacting Plaintiff on his cellular phone number ending in 4767.
12      16. Representative did not identify himself as a debt collector.
13      17. On or about October 23, 2020, Plaintiff answered a call from AAA Credit on his cellular
14   phone.
15      18. At no time during events described in this complaint was the subject matter of the alleged
16   “debt,” a 1998 Honda Accord, owned by, nor in the custody or control of Plaintiff.
17      19. Plaintiff informed the representative that the debt was not his and that the car did not belong
18   to him. Representative said, “that doesn’t matter.”
19      20. In addition, Plaintiff informed the representative that he was not able, nor willing, to make
20   any kind of payment on a debt that he did not owe.
21      21. Further, Plaintiff informed the representative that he had been unemployed and/or reduced to

22   part-time employment due to COVID-19 since approximately April of 2020.

23      22. Defendant AAA Credit representative told Plaintiff that he had to pay the debt or it will be

24   reported and will ruin his credit score. Representative offered that Plaintiff pay $900 now or $134 per

25   month for ten months. Plaintiff informed representative that he has been working on rebuilding his

26   credit score. Representative said to sign the Payment Agreement now, or it will be sent to collections.

27      23. Representative then told Plaintiff he could go bankrupt and if he would hurry up and sign

28
                                                   3
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 4 of 9



1
     now, you would not report to the credit reporting agencies.
2
        24. Plaintiff requested that Defendant AAA Credit representative cease any further telephone
3
     contact.
4
        25. Between October 5 and October 23, 2020, Defendant representative sent a series of emails
5    demanding payment. An offer to settle, a guarantee not to report if paid, a payment application, and a
6    notice of missing promissory note information. Representative demanded Plaintiff’s electronic
7    signature on a Payment Agreement. The Agreement purported a debt of $1,360.61 payable in
8    monthly payments of $136. The reverse side of the Agreement includes request for SSN, work and
9    home address, work and home phone numbers, supervisor information, wage and salary information,
10   bank account numbers, credit card number, and references. Plaintiff refused to sign as the information
11   would not have been “freely submitted for purposes of obtaining approval for a payment plan to be
12   administered by AAA Credit Services Collection Agency, Inc.” (Exhibit A)
13      26. On or about November 22, 2020, Plaintiff received a letter from Defendant Mr. Wasserman
14   dated November 20, 2022. This communication was a demand for payment and identified the
15   Defendant Law Offices of Marc D. Wasserman, Inc. as representing Defendant AAA Credit.
16   (Exhibit B)
17      27. Further, this letter noticed of possible legal action pursuant to California Code Civ. Proc.
18   §1033(B) and purported “verification” of the debt.
19      28. On or about November 22, 2020, Plaintiff sent a Dispute Debt Obligation letter to AAA
20   Credit at Mr. Wasserman’s address via US Postal Service Certified Mail Return Receipt notifying
21   Defendants that Plaintiff is not responsible for the alleged debt, the fact he is represented by counsel,

22   and that the alleged debt is disputed. Additionally, Plaintiff requested all communications be in

23   writing and through counsel. (Exhibit C)

24      29. On or about December 3, 2020, Plaintiff received two additional communications from

25   Defendant AAA Credit. First was a letter providing “verification of the backup received by our

26   client.” The second letter was an additional copy of the AAA Credit Service “Payment Agreement.”

27      30. These letters are dated December 1, 2020, four days after Defendant Mr. Wasserman received

28
                                                   4
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 5 of 9



1
     notice that Plaintiff had retained counsel and eleven days after Defendant had noticed Plaintiff that he
2
     had been retained by Defendant AAA Credit.
3
        31. Defendants AAA Credit and Marc Wasserman have both threatened legal action since late
4
     October or early November of 2020. Yet as of the date of filing, no suits have been filed.
5       32. Defendants AAA Credit and Marc Wasserman have sent three different dunning letters
6    containing three different amounts allegedly owed. None of these letters match the “verification”
7    provided by Defendants. Defendant AAA Credit’s letter of October 23, 2020 indicates the amount as
8    $1,360.61. The December 1, 2020 letter by Defendant AAA Credit claims an amount owed of
9    $1,382.91 with an attached verification by DELUXE TOWING dated August 24, 2020 for $1,338.30.
10   Defendant Marc Wasserman’s letter of November 20, 2020 indicates an amount owed as $1,371.76.
11   (Exhibit D)
12      33. Defendants conduct was done willfully and knowingly.
13      34. Defendants are aware the Honda is not Plaintiff’s.
14      35. Defendants were aware that Plaintiff was unable to make a payment due to being unemployed
15   due to Covid-19 yet continued to threaten Plaintiff and falsely represent the character of the debt.
16      36. Defendant AAA Credit calls were done with the purpose of harassing the Plaintiff into
17   making payments.
18      37. Defendant AAA Credit calls caused his cell phone to ring at work and at home to annoy,
19   abuse, or harass Plaintiff and to induce him into making payment.
20      38. Defendant’s conduct was not only willful but done with the intention of causing Plaintiff such
21   distress, so as to induce him to pay the debt.

22      39. Defendant’s conduct was done so as to harass Plaintiff and cause him great annoyance.

23      40. Defendant’s subjected Plaintiff to oppression.

24      41. Due to Defendant’s actions, Plaintiff has suffered from emotional and mental pain and

25   anguish, including but not limited to stress, anxiety, headaches, sleepless nights, embarrassment,

26   humiliation, and the daily fear that the Defendants may initiate legal proceedings on a debt which the

27   Plaintiff does not owe which would cause the Plaintiff to suffer immediate economic harm. In

28
                                                   5
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 6 of 9



1
     addition to the non-economic damages the Plaintiff continues to suffer as a direct result of the
2
     Defendants’ actions, the Plaintiff has suffered the immediate economic harm for the cost of sending
3
     letters and of having to retain counsel to defend himself from Defendants’ attempts to collect a debt
4
     which isn’t his.
5                               COUNT 1: AGAINST BOTH DEFENDANTS
6                             (Violations of the FDCPA, 15 U.S.C. §1692 et seq.)
7        42. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
8    fully stated herein.
9        43. As stated above and demonstrated by the attached exhibits, the Defendants violated the
10   FDCPA. Defendants’ violations include, but are not limited to the following:
11               a. Engaging in false, deceptive, or misleading representation with the collection of a
12                   debt. §1692e.
13               b. Engaging in any conduct the natural consequence of is to harass, oppress, or abuse the
14                   hearer or the reader in connection with the collection of a debt. §1692d(2).
15               c. Threatening to take any action that is not intended to be taken. §1692e(5).
16               d. Failure to communicate that a disputed debt is disputed. §1692e(8).
17               e. Using deceptive means to collect a debt. §1692e(10).
18               f. Using unfair or unconscionable means to attempt to collect any debt. §1962f(2)(A).
19               g. Engaging in deceptive and misleading representations with the collection of any debt.
20                   §1962e(14).
21               h. Causing a phone to ring or engaging a person in telephone conversation repeatedly or

22                   continuously with the intent to annoy, abuse, or harass. §1692d(5).

23       44. The FDCPA provides a consumer with a private right of action against a debt collector for

24           both actual and statutory damages and allows the consumer to recover his reasonable

25           attorneys’ fees and costs. §1692k(a).

26                              COUNT II: AGAINST BOTH DEFENDANTS

27                                 (Violations of Cal. Civ. Code §1788 et seq.)

28
                                                     6
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 7 of 9



1
         45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
2
     fully stated herein.
3
         46. As stated above and demonstrated by the attached exhibits, the Defendants violated the
4
     RFDCPA. Defendants’ violations include, but are not limited to, the following:
5                a. Defendants violated Cal. Civ. Code §1788.11(d) by causing a telephone to ring
6                    repeatedly or continuously to annoy the person called.
7                b. Defendants violated Cal. Civ. Code §1788.11(e) by communicating by telephone with
8                    such frequency as to constitute a harassment to the debtor under the circumstances.
9                c. Defendants violated Cal. Civ. Code §1788.13(f) by falsely representing that a debt is
10                   about to be referred to a consumer reporting agency.
11               d. Defendants violated Cal. Civ. Code §1788.13(j) by falsely representing that a legal
12                   proceeding has been, is about to be, or will be instituted unless payment of a consumer
13                   debt is made.
14               e. Defendants violated Cal. Civ. Code §1788.17 by collecting or attempting to collect a
15                   consumer debt without complying with the provisions of Sections 1692b to 1692j,
16                   inclusive, of Title 15 of the United States Code (Fair Debt Collection Practices Act).
17                          i. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692e by
18                             engaging in false, deceptive, or misleading representation with the collection
19                             of a debt.
20                      ii. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692d(2) by
21                             engaging in any conduct the natural consequence of is to harass, oppress, or

22                             abuse the hearer or the reader in connection with the collection of a debt.

23                      iii. Defendants violated Cal. Civ. Code 1788.17 by violating §1692e(5) by

24                             threatening to take any action that is not intended to be taken.

25                      iv. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692e(8) by

26                             failure to communicate that a disputed debt is disputed.

27                          v. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692e(10)

28
                                                      7
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 8 of 9



1
                            by using deceptive means to collect a debt.
2
                        vi. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692f(2)(A)
3
                            by using unfair or unconscionable means to attempt to collect any debt.
4
                       vii. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692e(14)
5                           by engaging in deceptive and misleading representations with the collection of
6                           any debt.
7                     viii. Defendants violated Cal. Civ. Code 1788.17 by violating U.S.C. §1692d(5) by
8                           causing a phone to ring or engaging a person in telephone conversation
9                           repeatedly or continuously with the intent to annoy, abuse, or harass.
10      47. Defendants’ acts, as described above, were done intentionally with the purpose of coercing
11   Plaintiff to pay the alleged debt.
12      48. Defendant’s were aware of Plaintiff’s financial issues and that he could not make a payment,
13   that the debt was not his, and that the debt was disputed. Despite this, Defendants continued to
14   contact Plaintiff in an attempt to harass and coerce him to pay the debt.
15      49. As a result of the foregoing violations of the RFDCPA, Defendants are liable to Plaintiff for
16   actual damages, statutory damages, and attorney’s fees and costs.
17                                         PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff Brice Anthony Bolsover, respectfully requests judgment be entered
19   against Defendant AAA Credit Services Collection Agency, Inc. and Defendant Law Offices of Marc
20   D. Wasserman, Inc. for the following:
21          A. Declaratory judgment that Defendants violated the FDCPA and RFDCPA;

22          B. For an award of statutory damages against the Defendants pursuant to 15 U.S.C.

23              §1692k(a)(1), (2)(A) and Cal. Civ. Code §1788.30.(b) for the allegations contained in

24              Counts One and Two;

25          C. For an award of actual damages in the amount of at least $6.95 and in a to be determined

26              at trial against Defendants pursuant to 15 U.S.C. §1692k(a)(1), (2)(A) and Cal. Civ. Code

27              §1788.30 for the allegations contained in Counts One and Two;

28
                                                   8
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:21-cv-00289-TLN-DB Document 1 Filed 02/15/21 Page 9 of 9



1
             D. For an award of Plaintiff’s reasonable attorneys’ fees and costs pursuant to 15 U.S.C.
2
                 §1692k(a)(3) and Cal. Civ. Code §1788.30(c) against the Defendants related to the
3
                 prosecution of this action, as applicable, jointly and severally for the allegations contained
4
                 in Counts One and Two;
5            E. For an award to the Plaintiff for any pre-judgment and post-judgment interest as may be
6                allowed under the law against the Defendants; and
7            F. For any other relief that this honorable Court deems appropriate.
8                                        DEMAND FOR JURY TRIAL
9            Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury of all
10   issues triable by a jury.
11   Respectfully submitted this 10th day of February 2021.
12                                                  /s/ Douglas J. Bolsover, Esq.
13                                                  Douglas J. Bolsover (SBN: 325911)
14
                                                    Bolsover Law
                                                    5325 Elkhorn Blvd. #568
15                                                  Sacramento, CA 95842
                                                    T: (916) 402-5758
16                                                  E: douglas.bolsover@dougbolsoverlaw.com
17
                                                    Attorney for Plaintiff: Brice Anthony Bolsover

18

19

20

21

22

23

24

25

26

27

28
                                                   9
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
